UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2224


FELIX NIETO,

                Plaintiff - Appellant,

          v.

ALLIED INTERSTATE, LLC,

                Defendant – Appellee,

          and

ALLIED INTERSTATE, INC., a corporation,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:13-cv-03495-CCB)


Submitted:   March 26, 2015                 Decided:   April 2, 2015


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felix Nieto, Appellant Pro Se. Stephen Todd Fowler, REED SMITH,
LLP, Falls Church, Virginia, Michael B. Roberts, REED SMITH LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Felix    Nieto   appeals   the   district   court’s   order   granting

Defendant summary judgment in Nieto’s civil action, which was

brought pursuant to the Telephone Consumer Protection Act.             See

47 U.S.C. § 227 (2012).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      See Nieto v. Allied Interstate, LLC, No.

1:13-cv-03495-CCB (D. Md. Oct. 3, 2014).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                      2